DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-4 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Oaku et al. (U.S. Patent Application Publication 2003/0077453).
Oaku discloses a method of forming a flexible (Paragraph 0131 and Figure 5) glass-polymer laminate structure (Paragraph 0117 and Figure 2), the method comprising: heating a polymer layer (4) of the flexible glass-polymer laminate structure to an elevated temperature of greater than 20 oC (160 oC see paragraph 0167), the polymer layer having a coefficient of thermal expansion (CTE) that is at least 2 times a CTE of a flexible glass substrate (2 or 3) of the flexible glass-polymer laminate structure, or having a coefficient of thermal expansion (CTE) that is at least about 3 ppm/oC greater than a CTE of the flexible glass substrate of the flexible glass-polymer laminate structure (polymer layer CTE of 88x10-6 K-1 and flexible glass substrate CTE of 5.1x10-6 K-1 see paragraph 0167 and regarding claim 3 wherein the polymer layer has a CTE that is at least about 10 times the CTE of the flexible glass substrate); laminating the polymer layer at the elevated temperature to the flexible glass substrate; and cooling the polymer layer below the elevated temperature to introduce a compressive stress of at least about 30 MPa across a thickness of the flexible glass substrate (such as 240 MPa or 363 MPa see paragraphs 0122, 0150, 0194, and 0217 and regarding claim 2 wherein the flexible glass substrate has a compressive stress of at least about 80 MPa across a thickness of the flexible glass substrate).
Regarding claim 4, heating the not yet bonded/laminated polymer layer in Oaku expands the polymer layer relative to the flexible glass substrate as the polymer layer is heated to the elevated temperature (due to the difference in CTE consistent with the same in the instant invention and further see paragraph 0122 and Figure 3 of Oaku).
Claims 1-5 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Suzuki (JP 2003-39597 and see also the certified English translation).
Suzuki discloses a method of forming a flexible (Paragraphs 0005, 0006, and 0025) glass-polymer laminate structure (Figure 1(c) and Figure 2(c)), the method comprising: heating a polymer layer (12), formed of polymethyl methacrylate (PMMA) having a thickness of 1 mm, of the flexible glass-polymer laminate structure to an elevated temperature of greater than 20 oC (180 oC see paragraph 0037), the polymer layer having a coefficient of thermal expansion (CTE) that is at least 2 times a CTE of a flexible glass substrate (13) of the flexible glass-polymer laminate structure, or having a coefficient of thermal expansion (CTE) that is at least about 3 ppm/oC greater than a CTE of the flexible glass substrate of the flexible glass-polymer laminate structure (PMMA has a CTE of 90 x 10-6/oC and glass substrate has a CTE of 3.17 x 10-6/oC as evidenced by Table 1 of the instant application and regarding claim 3 wherein the polymer layer has a CTE that is at least about 10 times the CTE of the flexible glass substrate); laminating the polymer layer at the elevated temperature to the flexible glass substrate; and cooling the polymer layer below the elevated temperature (Paragraph 0037) and including to introduce a compressive stress of at least about 30 MPa across a thickness of the flexible glass substrate (such as about 387 MPa as calculated according to paragraph 0047 of the instant application wherein material properties for PMMA and glass substrate taken as evidenced by Table 1 of the instant application and Suzuki teaches total thickness of the PMMA is 1 mm, total thickness of the glass substrates is 0.1 mm, and lamination temperature is 180 oC see paragraphs 0036 and 0037 and regarding claim 2 wherein the flexible glass substrate has a compressive stress of at least about 80 MPa across a thickness of the flexible glass substrate).
Regarding claim 4, heating the not yet bonded/laminated polymer layer in Suzuki necessarily expands the polymer layer relative to the flexible glass substrate as the polymer layer is heated to the elevated temperature (due to the difference in CTE consistent with the same in the instant invention).  
  Regarding claim 5, Suzuki teaches applying an adhesive layer (15 and see paragraphs 0036 and 0037) between the flexible glass substrate and the polymer layer that laminates the polymer layer to the flexible glass substrate. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oaku optionally in view of Miwa et al. (U.S. Patent Application Publication 2012/0128952).
Oaku is described above in full detail.  Oaku (Figure 2) teaches a three-layer structure (i.e. glass substrate/polymer layer/glass substrate).  Oaku is not limited to a three-layer structure.  It would have been obvious to one of ordinary skill in the art at the time the invention was made the structure taught by Oaku is a five-layer structure (i.e. first glass substrate/first polymer layer/second glass substrate/second polymer layer/third glass substrate) as duplication of parts has no patentable significance unless a new and unexpected results is produced (see MPEP 2144.04 under “VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS) or optionally as a simple substitution of one known structure for another to yield predictable results as evidenced by Miwa (Figures 1(a) and 1(b) and Paragraphs 0024 and 0025) wherein Oaku as optionally modified by Miwa teach applying the first polymer layer, of epoxy resin see paragraph 0033 and considered an adhesive layer, between the flexible first glass substrate and the second polymer layer that (at least indirectly) laminates the second polymer layer to the flexible first glass substrate.
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oaku in view of Seele (DE 102008031770 and see also the machine translation).  Additionally, claims 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suzuki in view of Seele.  
Oaku and Suzuki are each described above in full detail.  
Regarding claims 1-5 and Suzuki, Suzuki is considered to anticipate the limitation “cooling the polymer layer below the elevated temperature to introduce a compressive stress” as set forth above.  In the event it is somehow considered Suzuki does not necessarily anticipate the limitation in the absence of expressly “slowing cooling” the following rejection is made.  The following rejection is further made for claim 6.  Neither Oaku nor Suzuki expressly teach cooling the polymer layer below the elevated temperature and providing the compressive stress across at least a portion of thickness of the flexible glass substrate is while simultaneously bending the flexible glass substrate.  Neither Oaku nor Suzuki teach away from bending the flexible glass substrate.  It is known in the same art to heat and then slowly cool the polymer layer below the elevated temperature for laminating while bending the layers/substrates including flexible glass substrate (2, 3) to impart a predetermined curvature (from 5) to the laminate structure as taught by Seele (Figures 1-4 and Page 3 of the machine translation).  It would have been obvious to one of ordinary skill in the art at the time the invention was made heating and then cooling the polymer layer below the elevated temperature as taught by Oaku or Suzuki includes heating and then slowly cooling to bend the layers/substrates including the flexible glass substrate to impart a predetermined curvature to the laminate structure as taught by Seele (and including while providing a compressive stress across at least a portion of thickness of the flexible glass substrate as in Oaku or Suzuki).
Claims 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seele in view of Miwa.
Seele discloses a method of forming a flexible glass-polymer laminate structure (Figures 1-4), the method comprising: heating a polymer layer (4) of the flexible glass-polymer laminate structure to an elevated temperature of greater than 20 oC (140 oC); laminating the polymer layer at the elevated temperature to a flexible glass substrate (2 or 3); and slowly cooling the polymer layer below the elevated temperature (see Page 3 of the machine translation).
As to the limitations in claim 1 of “the polymer layer having a coefficient of thermal expansion (CTE) that is at least 2 times a CTE of a flexible glass substrate of the flexible glass-polymer laminate structure, or having a coefficient of thermal expansion (CTE) that is at least about 3 ppm/oC greater than a CTE of the flexible glass substrate of the flexible glass-polymer laminate structure” and “to introduce a compressive stress of at least about 30 MPa across a thickness of the flexible glass substrate” and claims 2 and 3, Seele is not limited to any particular polymer layer suggesting ionoplast as one suitable material.  Seele does not require the polymer layer and/or glass substrates have any particular thickness.  It is known in the same art the thickness of the polymer layer (e.g. 1 mm) is ten times or more than the thickness of each glass substrate (e.g. 0.1 mm) to reduce the weight of the laminate structure as evidenced by Miwa (Paragraphs 0010, 0012, 0017-0019, 0032, 0034, 0041, and 0043) wherein the polymer layer is for example polycarbonate (Paragraphs 0041 and 0051) with an ionoplast adhesive layer (Paragraph 0044).  It would have been obvious to one of ordinary skill in the art at the time the invention was made the thicknesses of the polymer layer and each glass substrate in Seele are such that the polymer layer is ten times or more than the thickness of each glass substrate such as 1 mm and 0.1 mm respectively to reduce the weight of the laminate structure as evidenced by Miwa and including the polymer layer is polycarbonate and further including an ionoplast adhesive layer as is the conventional polymer layer and adhesive layer for predictable laminating as also evidenced by Seele.  Thus, Seele as modified by Miwa teach the polymer layer having a coefficient of thermal expansion (CTE) that is at least 2 times a CTE of a flexible glass substrate of the flexible glass-polymer laminate structure, or having a coefficient of thermal expansion (CTE) that is at least about 3 ppm/oC greater than a CTE of the flexible glass substrate of the flexible glass-polymer laminate structure (polycarbonate has a CTE of 67.5 x 10-6/oC and glass substrate has a CTE of 3.17 x 10-6/oC as evidenced by Table 1 and Paragraph 0057 of the instant application and regarding claim 3 wherein the polymer layer has a CTE that is at least about 10 times the CTE of the flexible glass substrate) and further slowly cooling the polymer layer below the elevated temperature as taught by Seele as modified by Miwa includes to introduce a compressive stress of at least about 30 MPa across a thickness of the flexible glass substrate (such as about 122 MPa as calculated according to paragraph 0047 of the instant application wherein material properties for polycarbonate and glass substrate taken as evidenced by Table 1 and Paragraph 0057 of the instant application, it being noted polycarbonate and PMMA have the same Poisson’s ratio, and Seele as modified by Miwa teach total thickness of the polycarbonate is 1 mm, total thickness of the glass substrates is 0.2 mm, and lamination temperature is 140 oC and regarding claim 2 wherein the flexible glass substrate has a compressive stress of at least about 80 MPa across a thickness of the flexible glass substrate).
Regarding claim 4, heating the not yet bonded/laminated polymer layer in Seele necessarily expands the polymer layer relative to the flexible glass substrate as the polymer layer is heated to the elevated temperature (due to the difference in CTE and consistent with the same in the instant invention).  
  Regarding claim 5, Seele as modified by Miwa teach applying an adhesive layer between the flexible glass substrate and the polymer layer that laminates the polymer layer to the flexible glass substrate.
Regarding claim 6, Seele as modified by Miwa teach heating and then cooling the polymer layer below the elevated temperature to bend the flexible glass substrate (Figures 1-4) while simultaneously providing a compressive stress across at least a portion of thickness of the flexible glass substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746